DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/31/2021, in which claims 1-3, 5-13, and 15-20 are pending and ready for examination.

Response to Amendment
Claims 1, 6, 11, 16-18, and 20 are currently amended. Claims 4 and 14 are cancelled.

Response to Argument
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, 103, the applicant argues, see Pg. 8-10, that Zheng does not teach the claim limitations by asserting that Zheng does not teach two identifiers including a first identifier for determining a target element form a first motion vector set and a second identifier for determining a target offset from motion information offsets.
Examiner cannot concur. As at least taught in Para. [0158-162] of Zheng, at least a first candidate index/identifier is used to select a motion vector candidate, and at least one or more MVDs are indicated by an indicator/a second identifier  in the bitstream, wherein the motion vector candidate and the at least one MVD are used to perform inter-prediction. As at least taught in Para. [0179-186] of Zheng, a target motion vector information is determined/ parsed from data bitstream by mvL0_A or mvL0_B, and a motion offset information is determined/parsed from data bitstream by mv_offset(0)  or mv_offset(1). The combined motion information of the target motion vector and the motion offset is used to perform inter-prediction. Each of these two approaches teaches the claimed features of question.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 11-13, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US Pub. 20130114717 A1).

Regarding claim 1, Zheng discloses a decoding method for predicting motion information, comprising (Zheng; Fig. 2, 3, Para. [78. 109]. A video coding system, encoding and decoding, is used to perform inter/motion prediction.): 
parsing a bitstream to obtain a first identifier (Zheng; Fig. 2, 3, Para. [0160], [0147 158]. At least a first candidate index/identifier is extracted/decoded by a decoder.); 
determining a target element from a first candidate set of elements based on the first identifier, wherein the first candidate set comprises at least one first candidate motion information having first motion information and a plurality of second candidate motion information having a preset motion information offset (Zheng; Fig. 10-12, Para. [0147, 158-160, 179]. A target/selected candidate from a first candidate set is determined in accordance with a first candidate index/identifier, wherein a first candidate includes at least a first candidate having first motion information and additionally added multiple second candidates having motion offsets/MVDs.); and 
parsing the bitstream to obtain a second identifier, when the target element is obtained based on the plurality of second candidate motion information (Zheng; Fig. 10-12, Para. [0147, 158-162, 179-186]. When a target/selected candidate is determined in accordance with at least multiple second candidates, at least a second index/identifier is decoded/parsed, wherein motion information is determined in accordance with at least a second index/identifier and at least one of multiple second candidates.).
determining a target offset from a plurality of preset motion information offsets based on the second identifier (Zheng; Para. [0158-162]. At least a first candidate index/identifier is used to select a motion vector candidate, and at least one or more MVDs are indicated by an indicator/a second identifier in the bitstream, wherein the motion vector candidate and the at least one MVD are used to perform inter-prediction. Para. [0179-186]. A target motion vector information is determined/ parsed from data bitstream by mvL0_A or mvL0_B, and a motion offset information is determined/parsed from data bitstream by mv_offset(0)  or mv_offset(1).); and
determining a target motion information based on the first motion information and the target offset (Zheng; Para. [0158-162]. At least a first candidate index/identifier is used to select a motion vector candidate, and at least one or more MVDs are indicated by an indicator/a second identifier in the bitstream, wherein the motion vector candidate and the at least one MVD are used to perform inter-prediction. Para. [0179-186]. A target motion vector information is determined/ parsed from data bitstream by mvL0_A or mvL0_B, and a motion offset information is determined/parsed from data bitstream by mv_offset(0)  or mv_offset(1).).

Regarding claim 2, Zheng discloses the first candidate motion information comprises motion information of a spatially neighboring picture block of the picture block (Zheng; Fig. 8, Para. [0180]. First candidate motion information includes motion information of spatial neighboring blocks.).

Regarding claim 3, Zheng discloses the second candidate motion information is obtained based on the first motion information and the preset motion information offset (Zheng; Para. [0179-180]. Second candidate motion information is determined in accordance with first motion information and motion offset/MVDs.).


using the target motion information to predict motion information of the picture block comprises: using the target motion information as the motion information of the picture block; or using the target motion information as predicted motion information of the picture block (Zheng; Fig. 10-12, Para. [0162], [0147, 158-160, 179]. When a target/selected candidate is determined using a first index, first motion information of a target/selected candidate is used to predict motion of a current block.).

Claims 11-13, 18 are directed to a decoding apparatus for predicting motion information, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming for execution by the processors, wherein the programming, when executed by the processors (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.), cause the one or more processors to perform operations of a sequence of processing steps corresponding to the same as claimed in claims 1-4, 8, and are rejected for the same reason of anticipation as outlined above.

Claim 20 is directed to a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.)  to perform operations of predicting motion information, the operations comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20130114717 A1) in view of Han (US Pub. 20200296403 A1).

Regarding claim 5, Zheng discloses the at least one first candidate motion information (Zheng; see remarks regarding claim 1 above.).
But it does not specifically disclose in the at least one first candidate motion information, a coded codeword which is used to identify the first motion information is a shortest codeword.
However, Han teaches in the at least one first candidate motion information, a coded codeword which is used to identify the first motion information is a shortest codeword (Han; Para. [0038]. A first index/identifier indicating first motion information is associated with the smallest codeword.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a syntax coding approach, by incorporating Han’s teaching wherein the smallest codeword is used to code an index for motion vector candidates, for the motivation to set prediction motion vector candidates in different direction by using spatial and temporal neighbor blocks (Zheng; Para. [0036].).

Claim 15 is directed to a decoding apparatus for predicting motion information, comprising various components (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.) perform a sequence of processing steps corresponding to the same as claimed in claim 5, and is non-patentable over the prior art for the same reason as previously indicated.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20130114717 A1) in view of Jung (KR 10-2018-0046324 citing US Pub. 20210014522 A1).

Regarding claim 6, Zheng discloses when the target element is obtained based on the plurality of second candidate motion information, the method further comprises (Zheng; see remarks regarding claim 1 above.).
But it does not specifically disclose parsing the bitstream to obtain a third identifier, wherein the third identifier comprises a preset coefficient.
However, Jung teaches parsing the bitstream to obtain a third identifier, wherein the third identifier comprises a preset coefficient (Jung; Para. [0112-114]. A third identifier is decoded by a decoder and indicates a scaling/multiplying value for motion vector offset.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a motion prediction approach, by incorporating Jung’s teaching motion vector offsets are scaled to generate additional motion vectors, for the motivation to correct motion vectors for performing inter prediction using merge mode (Jung; Abstract.).

Regarding claim 7, Zheng discloses the determining the target motion information based on the second identifier and one of the plurality of second candidate motion information (See remarks regarding claim 1 above.).
But it does not disclose the method further comprises: multiplying the plurality of preset motion information offsets by the preset coefficient, to obtain a plurality of adjusted motion information offsets.
However, Jung teaches the method further comprises: multiplying the plurality of preset motion information offsets by the preset coefficient, to obtain a plurality of adjusted motion information offsets (Jung; Para. [0112-114]. A third identifier is decoded by a decoder and indicates a scaling/multiplying value for motion vector offset to obtain scaled/adjusted motion vector offsets.).
 using merge mode (Jung; Abstract.).

Claims 16-17 are directed to a decoding apparatus for predicting motion information, comprising various components (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.)  perform a sequence of processing steps corresponding to the same as claimed in claims 6-7, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US Pub. 20130114717 A1) in view of Pang (US Pub. 20160100189 A1).

Regarding claim 9, Zheng discloses obatining the second identifier (Zheng; See remarks regarding claim 1 above.).
But it does not specifically disclose a fixed-length coding mode is used for obatining the second identifier.
However, Pang teaches a fixed-length coding mode is used for obatining the second identifier (Pang; Para. [0078]. A fixed length coding and/or variable length coding is used for a second index/identifier.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a syntax coding approach, by incorporating Pang’s teaching motion vector offsets are coded using a fixed length coding and/or variable length coding, for the motivation to allow IMC coding during video compression (Pang; Para. [0078], Abstract.).

obatining the second identifier (Zheng; See remarks regarding claim 1 above.).
But it does not specifically disclose a variable-length coding mode is used for obtaining the second identifier.
However, Pang teaches a variable-length coding mode is used for obtaining the second identifier (Pang; Para. [0078]. A fixed length coding and/or variable length coding is used for a second index/identifier.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Zheng to adapt a syntax coding approach, by incorporating Pang’s teaching motion vector offsets are coded using a fixed length coding and/or variable length coding, for the motivation to allow IMC coding during video compression (Pang; Para. [0078], Abstract.).

Claim 19 is directed to a decoding apparatus for predicting motion information, comprising various components (Zheng; Para. [0046, 197-199]. A video coding system includes processing portions implemented by circuits and/or processors to perform various steps.)  perform a sequence of processing steps corresponding to the same as claimed in claim 9, and is non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Na (US Pub. 20210274164 A1) teaches a video coding system that performs inter-prediction by
using a merge candidate flag and offset information.
 	Sugio (US Pub. 20150229930 A1) teaches a video coding system that uses adjacent motion vectors into candidate list for a current block.
	Li (US Pub. 20150195562 A1) teaches a video coding that performs adaptive motion vector precision selection.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.